Hhuajs, O. J.
Defendant has appealed from a judgment rendered against him as drawer of a draft, condemning him to pay its amount, interest, cost of protest, and cost of suit.
He sets forth two grounds of defence in this Court.
The first is, that the notice of protest was directed to the wrong post office. The evidence is that the post office nearest his residence, at the time the notice of dishonor of the draft was sent through the mail, was “Pleasant Hill,” and that the notice was addressed and directed to him at “ Prospect Hill,” Lá.
*189The defendant must have mistaken the evidence. •
The second ground of defence is, that the protest of the notary had no witnesses to it.
The laws of Louisiana do not require witnesses to protests, made by a notary public, of bills of exchange, promissory notes, or orders for the payment of money. See eighth section of “An act relative to bills of exchange and promissory notes,” approved March 9, 1855. 9 Robinson’s Reports, 243.
Judgment affirmed, with dosts.